 CHRIS-CRAFT CORPORATION -567OrderIT IS HEREBY ORDERED that the petition filed herein be, and it herebyis,dismissed.CHRIS-CRAFT CORPORATIONandLODGE No. 1757, INTERNATIONALASSOCIATION OF MACHINISTS,PETITIONER.CaseNo. 7-RCi-1188.May 16,1951Decision and Direction of ElectionsUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Emil C. Farkas, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated-its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is -engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit composed generally of all nonsuper-visory production and maintenance employees at the Employer'sCadillac, Michigan, plant.The Employer, Local 2392 of the UnitedBrotherhood of Carpenters and Joiners of America, AFL, hereinaftercalled the Carpenters, and Local 1484 of the Brotherhood of Painters,Decorators and Paperhangers of America, AFL, hereinafter calledthe Painters, contend that the unit sought is inappropriate and that,in effect, representation should be on a craft basis. In this connection,the Carpenters would establish a separate unit of all woodworking1At thebeginning of the hearing,the hearing officer,over the Employer'sobjection,granted the Petitioner's motion to amend the unit description by including firemen-watchmen in the requested unit.As the Employer fully presented its position with regardto the unit issue raised by the amendment and has not demonstrated any prejudice, thehearing officer's ruling is hereby affirmedMemphis Cold Storage Warehouse Company,91 NLRB 1404.The Employer movedto dismiss the petition,in substance,on the grounds that (1)the Petitioner's showing of interest is inadequate,and (2)the unit sought is inappropriate.As to (1), thePetitioner's showing is a matter for administrative determination and isnot litigableby the partiesIndiana Oxygen Company,93 NLRB No.130.As to (2),for the reasons indicated in paragraph numbered4, infi a,this contention is without meritAccordingly,the Employer'smotion is hereby denied94 NLRB No. 82. 568DECISIONS Or NATIONAL LABOR RELATIONS BOAR.:employees and helpers, including the stock chasers, and the paintersi equests a unit of the paint and varnish room employees.The Employer is engaged in the manufacture of approximatelyeight different types of wooden motorboats and pleasure cruisers atits Cadillac plant.The plant is housed in a two-story building andisadministratively divided into the following production depart-ments : The woodworking mill or mill machine shop, stock chaserdepartment, mill assembly department, hull room, joiner department,paint and varnish room, motor installation department, trim depart-ment, and upholstery department. In addition to these departmentsare the machine shop, electrical room, stockroom, blacksmith shop,and shipping department.2There are a total of approximately 184 employees in the plant.Ofthese, about 106, referred to as woodworkers or carpenters and theirhelpers, comprise the personnel in the woodworking mill, stock chaserdepartment, mill assembly department, hull room and joiner depart-ment, requested by the Carpenters.The paint and varnish room,requested by the Painters, consists of 17 employees.In operation, lumber is first processed through a kiln and then sentto the woodworking mill, where it is planed, laid out on patterns, bandsawed, and shaped into planks. Stock chasers next classify, rack up,and deliver the planks to the mill assembly department, in which thelumber is shaped and framed into seats, decks, dinettes, and smallparts, and to the hull room, where the hulls are framed, keels laid,and the bottoms and sides of the boats assembled.A spray painterassigned from the paint and varnish room paints the hulls immedi-ately after construction to prevent shrinkage.Completed hulls arethen taken to the joiner department, where the motors 3 are initiallyplaced in the hulls, and the decks or cabins are also assembled andadded.The boats are next removed to the paint and varnish roomfor final painting operations.Thereafter, in the motor installationdepartment, the motors, castings, and controls are connected to theboats.Finally, in the trim department, the windshields, seats, andother small parts are installed, and in the upholstery department, theseats are upholstered.The entire production operations, from the unloading of the lumberto the completion of the particular boat, require from 6 to 8 weeks.Each boat requires from 41/2 to 61/2 weeks' work in the woodworkingmill,mill assembly department, hull room, and joiner department,2The hull room,joiner department,paint and varnish room,motor installation andtrim departments,and the stockroom are locatedon the second floor of the plantTheremaining departmentsare situated on the first floor3As the Employer receives completed motors in the plant, no directwork on themis requiredprior to theiractual installation in the boats. CHRIS-CRAFT CORPORATION569while the painters consume from 4 days to a week of the productionschedule.The woodworkers, in general, are required to supply their own tools,which appear to be those ordinarily used in the carpentry trade? Theapproximately 46 employees in the joiner department are required towork to close tolerances, and those in other woodworking departments,particularly the approximately 37 employees in the hull room, are alsorequired to utilize carpentry skills.For its more difficult operations,which are performed in the hull room and the joiner department, theEmployer currently hires mainly journeymen carpenters, most ofwhom commence work at the starter rates, but are advanced within 2months to "journeymen" wages. Although there is no formal appren-ticeship program, unskilled personnel are promoted, as their aptitudesand experience warrant, from the helper classifications to the moreskilled positions.The painters appear to perform the usual duties of their trade.Although they use ready-mixed paints, are not required to own theirown brushes, and need not be experienced when hired, they are re-quired to become skilled in staining, bleaching, and other paintingoperations, and substantially all the painters in the plant are nowconsidered the equivalent of journeymen painters.Each department works under separate immediate supervision.Transfers between departments are infrequent and, exceptin emer-gencies orto avoid layoffs, there is little interchange of personnel.Ingeneral,the woodworkers and painters perform only duties relatingto their respective trades 5 and work entirely within their own depart-ments.6In 1942, the American Federation of Labor was certified as the bar-gaining representative of all the Employer's production and mainte-nance employees 7Subsequently, negotiations were conducted withthe Employer by the Petitioner, the Carpenters, and the Painters,jointly," and single contracts were executed covering all the plant em-ployees.Under the most recent contract, which became effective on4Although the employees of the woodworking mill and mill assembly department arerequired to supply only squares and hammers, the employees in the hull room and joinerdepartment must in addition supply their own planes, cabine scrappers, saws, and chisels.5 The carpenters in the joiner department may be required to paint planks in the hull,which replace boards found defective after initial construction and painting of the hulls.They may also be required to do other minor painting jobsHowever, such occurrencesare infrequent.6About two painters spend a substantial amount of time performing painting operationsoutside their own department.However, they remain under the supervision of thepaint and varnish room foreman.T 7-R-1172.8The International Brotherhood of Electrical workers of America, AFL, originallyparticipated in the negotiations between the Employer and the above three unions, buthas not represented any employees in the plant since 1948 570DECISIONS OF NATIONAL LABOR RELATIONS BOanDJanuary 3, 1950, and expired on December 31, 1950, all employees wereclassified, for wage purposes, as "skill craftsman with above averageability, production worker with all-around experience, productionworker whose limited experience or ability confines him to limitedoperations," first- and second-class helpers, starting rate employees,"stock chasers, laborers, shipping employees, janitors, and crew lead-ers."Of the woodworkers, about 20, whom the Employer charac-terizes as boat builders qualified to read blueprints and make drawings,are designated as "skill craftsman," and about 40 are "productionworkers with all-around experience."Of the painters about 3 aredesignated as "skill craftsman" and a majority of the remainder arewithin one of the 2 production worker categories.Under the contract, employees similarly classified received the samepay and all employees were subject to substantially the same condi-tions of employment.However, grievances, as well as other repre-sentation matters, of the woodworkers were handled by the representa-tives of the Carpenters, while the Painters similarly represented thepainters in the plant.Also, according to the agreement, seniority wasdetermined "within crafts in established departments."The contractfurther contained a maintenance-of-membership provision, pursuantto separate union-security authorizations 11It is clear from the foregoing that the production and maintenanceunit requested by the Petitioner may be appropriate.12However, itis also apparent that the woodworkers and the painters, requested bythe Carpenters and the Painters, respectively, comprise craft groupsanalogous to those customarily accorded separate representation 139 These workers receivethe "journeymen's rate" in the plant10Thereare 5 to 10 workers serving as helpers and startingrateemployees."In 1948, upon separate petitions for union-security authorizationsfiled by the Peti-tioner, the Carpenters,and the Painters,the Employerentered into separate consentelectionagreementswith theseorganizationscovering all productionand maintenancemachinists and helpers employed in any branch of the machiniststrade,all productionand maintenance carpenters,and all painters,respectivelyFollowingelections held pur-suant to these agreements,separateunion-security authorizations were issued for theabove labor organizations7-UA-115 ; 7-UA-116 ; 7-UA-461.12We find without merit thecontentionsof the Carpenters and the Painters that thepetition should be dismissedbecause the Petitioner cannot "properly"represent the wood-workers and the painters and isnot actuated by a desireto improve the conditions ofthe employees concerned.Cf Consolidated Western Steel Corporation,93 NLRB No. 210;OklahomaGasand Electric Company,86 NLRB 437. We likewise find without meritthe Employer's contentionthat itspast bargaining on a jointcraft basisshould not bedisturbed because it might unsettle labor conditions.CfMuellerBrassCompany,88 NLRB431, 434;Calumet and Hecla Consolidated Copper Company,86 NLRB 126,127,B. F.Goodrich Chemical Company,84 NLRB 429, 431ii SeeW. K. Mcllyar, d/b/a W. K. McilyarConstruction Company,90 NLRB No. 274(carpenters) ;Merck of Co., Inc,88 NLRB975 (carpenters and painters);Mueller BrassCompany,supra,at 433 (carpenters) ,Owens-CorucnqFiberglassCorporation,84 NLRB 298(painters). CHRIS-CRAFT CORPORATION ,571in an industry where craft units have been established.''Althoughthese employees work on the Employer's finished products, the Em-ployer's operations are not mass production in nature and the craftgroups in question are readily identifiable and homogeneous.Accord-ingly,we areof the opinion that, despite the prior Board certificationand the history of bargaining to some extent on a plant-wide basis, thewoodworkers and the painters comprise craft groups who may, if theyso desire, constitute separate units for collective bargaining purposes''However, we shall make no final determination at this time, but shallfirst ascertain the desires of the employees as expressed in the electionsdirected herein.We shall direct that separate elections be heldamong the employees of the Employer at its Cadillac, Michigan,plant, within the voting groups described below :(a)All woodworkers and woodworkers' helpers, including stockchasers,'" but excluding all other employees and supervisors as definedin the Act.(b)All painters and painters' helpers, excluding all other employeesand supervisors as defined in the Act.(c)All remaining production and maintenance employees, exclud-ing office and clerical employees, professional employees, salaried em-ployees, superintendents, guards," foremen, assistant foremen, andall other supervisors as defined in the Act 18If a majority of the employees in voting groups (a) or (b) vote forthe respective unions seeking to represent these groups in separateunits, they will be taken to have indicated their desire to constituteseparate bargaining units.[Text of Direction of Elections omitted from publication in thisvolume.]14Chris-Craft Corporation,65 NLRB 106316 SeeThe Baldwin Locomotive Works, Eddystone Division,89 NLRB 403;Plomb ToolCompany,(J. P. Danielson Division),87 NLRB 134;General Electric Company,86 NLRB327, 33016The Employer considers the three stock chasers to be carpenters'helpers and paysthem the same rate of wages which first-class helpers receive.The stock chasers workonly on wood and are physically located between the woodworking departments.Astheir interests appear to be closely related,to those of the woodworkers, we shall includethem in the voting group of woodworkers.Cf.Great Lakes Spring Division of StandardSteel Spring Company,91 NLRB 97;Western Die Casting Company,90 NLRB No 264.17The Employer engages firemen-watchmen who divide their time between guard andnonguard duties.We are unable to determine,from the present record,the exact pro-portion of time devoted to each type of duty If the firemen-watchmen devote more than60 percenf of their time to guard duties,they shall be excluded from the voting group ;otherwise,they will be includedLenoir Chair Company,93 NLRB No 196;Wiley Mfg,Inc.,92 NLRB 40"While this residual production and maintenance group is less comprehensive than thatrequested by the Petitioner,the Petitioner indicated its willingness to represent theemployees in such a unit and we shall therefore,conduct an election therein.CfTheDodeker Drug Company, Incorporated,93 NLRB No 84, and cases cited.